DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 – 16, 37 - 38 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Brown US 20170354941 A1). See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 14 and 21 – 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 20170354941 A1).
Regarding claim 1, the claim makes clear via recitation of the “for” and “usable with” clause that “an admixture”, “at least two materials”, “an admixture container”, and “multiple material containers” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Brown teaches a compounding apparatus (1; [0052]; Fig. 1) comprising:
a delivery device, the delivery device including first and second actuators (41, 42 and 102a’, 102b’, [0015]);
a processor including a memory (2900, 3008; see [0015], [0017], [0132] and [0184]) that is configured to store admixture data representing amounts of the at least two selected materials required to form the admixture ([0015]), and incompatibility data to identify one material as being incompatible with another material ([0017]), and the processor configured to selectively actuate the first and second actuators to supply the amounts of the at least two selected materials to the admixture container pursuant to the stored admixture data so as to facilitate formation of the admixture ([0015] – [0017]);
Brown’s processor is also capable of performing processing including:
inputting a first ingredient list (Brown discloses multiple selection of ingredients which is analogous to a list), through interfacing with a user, that includes the at least two selected materials (see [0099] stating that the user/operator can select which ingredients/compounds are assigned to each fluid line; also see step 3614 in Fig. 36); 
identifying the first selected material as incompatible with the second selected material, such that (a) the first selected material constitutes the one material, and (b) the second selected material constitutes the another material (see [0017] and claim 12);
preventing un-buffered sequential delivery of the at least two selected materials, which are incompatible, including controlling the delivery device to deliver a third material, of the multiple distinct materials, to the admixture container, the third material to separate the two selected materials from each other (see [0092], [0130] stating “incompatible fluids are prevented from being combined at the union junction.” and see end of [0017] stating “the controller prevents delivery of the at least two selected materials by causing one of the first pump and the second pump to deliver a third material of the multiple distinct materials to the admixture container.”);
identifying an incompatibility in the first input ingredient list based on an insufficient amount in the third material acting as a buffer (see Fig. 39a – 39d and [0168]); 
Brown discloses flushing the manifold with a universal ingredient (see step 3618 Fig. 36) and delivering a third material (end of [0017]), therefore the processor is capable of:
providing a universal ingredient option in which the processor is capable of:
interfacing with the user to select a universal ingredient (UI) as a substitute for the third material; 
substituting the UI for the third material in a further ingredient list; and assess compatibility of the further ingredient list (step 3734; Fig. 37; claim 12); AND provide a non-UI option (a non-UI ingredient would be one of the at least three selected materials, see [0015]) in which the processor is configured to: interface with the user to select a non-UI as a substitute for the third material; substitute the non-UI for the third material in another ingredient list; and assess compatibility of the another ingredient list (step 3734; Fig. 37; claim 12).
Regarding claim 2, Brown discloses a universal ingredient used to flush the manifold (see step 3618 Fig. 36) which is analogous to how the universal ingredient is defined in the instant disclosure, paragraph [0125]. Thus, a non-UI is any one of the other user selected materials ([0015] – [0017]) which is not used as a flushing agent. Furthermore, Brown’s claim 12 states that the processor includes a memory storing “incompatibility data identifying the one material that is incompatible with the other material”. In light of these teachings from Brown, Brown’s processor is capable of having an interface with the user to select the non-UI as a substitute for the third material including: 
determining a list of candidate non-UIs based on (a) ingredients present in the order, and (b) of those ingredients, which ingredients are identified in the memory as being viable as non-UIs (see beginning of [0134] and [0144]), and 
presenting the list to the user for selection of one of the candidate non-UIs to constitute the non-UI (see beginning of [0134]).
Regarding claim 3, Brown discloses a graphical user interface ([0095]) including displaying the various inputs and outputs generated by the compounding control manager and allow the user to input and adjust the information used by the compounding control manager to operate the compounding device. Thus, Brown’s processor is capable of having a list in the form of a menu, presented with a graphical user interface, and including a plurality of fields that contain the candidate non-UIs ([0095]).
Regarding claims 4 and 6, while it is unclear what is being claimed the broadest reasonable interpretation is that Brown discloses a non-UI option (see paragraph 9 above in this office action) and also discloses the ability to identify incompatibility in ingredients/materials (see claim 12). Furthermore, Brown also discloses a buffered ingredient ([0103]). Therefore, Brown’s processor is capable of providing a non-UI option including the processor capable of 100U.S. PATENT APPLICATIONAttorney Docket No. P60346 US60displaying the another ingredient list to the user after the identify an incompatibility in the first ingredient list; inputting a selection from the user of a selected buffered ingredient of the ingredients; and associate the non-UI to be run as the selected buffered ingredient.
Regarding claims 5 and 7, while it is unclear what is being claimed the broadest reasonable interpretation is that Brown discloses a non-UI option (see paragraph 9 above in this office action) and a graphical user interface (display, see [0095]). Therefore, Brown’s processor is capable of providing the non-UI option including the processor capable of displaying, in the another ingredient list, indicia reflecting the non-UI.
Regarding claim 8, Brown discloses a graphical user interface ([0095]), a non-UI option (see paragraph 9 above in this office action) and a button on a GUI (see [0099] stating, “The user can select the button that reads ‘confirm solution.’”) Thus, Brown’s processor is capable of having an interface with the user selecting a non-UI as a substitute for the third material including: presenting the user a button on a GUI (graphical user interface) that invokes such selection of the non-UI. 
Regarding claim 9, Brown discloses the recognizing an insufficient amount of material acting as a buffer (see end of [0151] and [0163]) (also see [0104] and [0168]). 
Regarding claim 10, Brown discloses the first and second actuators being valves (21a, 21b; see [0055]).
Regarding claim 11, Brown discloses a non-UI (see paragraph 9 above in this office action) and also discloses the processor interfacing with user through a GUI ([0095]). Therefore, Brown’s processor is capable of interfacing with the user to select a non-UI as a substitute for the third material via the GUI. 
Regarding claim 12, as stated above “the admixture” is not a required element of the claimed structure. Nonetheless, Brown discloses a non-UI (see paragraph 9 above in this office action) and see Brown’s claim 9 stating “controller is configured to actuate the second pump to sequentially deliver the second material and third material to the admixture container via the second line.” Thus, Brown’s processor is capable of delivering the admixture using the non-UI as a substitute for the third material.
Regarding claims 13 and 14, Brown discloses a non-UI (see paragraph 9 above in this office action), selected material ([0015]) and also discloses in paragraph [0079] that “the pumps 41, 42 can be used to provide accuracy of amount and control of fluid delivery.” Brown also discloses in paragraph [0083] that “The valves can be configured to simply open or close the fluid lines.” Thus, Brown’s processor is capable of reducing another occurrence of the selected material in the admixture and the another occurrence of the selected material in the admixture can be reduced so as to correspond with an amount of the selected material used as the non-UI.
Regarding claim 21, the claim makes clear via recitation of the “for” and “usable with” clause that “an admixture”, “at least two materials”, “an admixture container”, and “multiple material containers” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Brown teaches a compounding apparatus (1; [0052]; Fig. 1) comprising:
a delivery device, the delivery device including first and second actuators (41, 42 and 102a’, 102b’, [0015]);
the first actuator (21a, 102a’), associated with a first station (see Fig. 1 and [0099]);
the second actuator (21b, 102b’), associated with a second station (see Fig. 1 and [0099] and end of [0134] as well as [0015]);
a processor including a memory (2900, 3008; see [0015], [0017], [0132] and [0184]) that is configured to store admixture data representing amounts of the at least two selected materials required to form the admixture ([0015]), and incompatibility data to identify one material as being incompatible with another material ([0017]), and the processor configured to selectively actuate the first and second actuators to supply the amounts of the at least two selected materials to the admixture container pursuant to the stored admixture data so as to facilitate formation of the admixture ([0015] – [0017]);
Brown’s processor is also capable of performing disabling station processing ([0154]) including: 
	ability to identify by processing the errors of any station not operating properly (see [0154] stating, “the controller 2900 determines whether there was a system error, such as a hard failure, or an instruction to abort the process, that should cause the order to end. If there is a reason to stop the process, then the process moves to step 38d08 where the controller provides feedback to the user interface”) 
ability of engaging with a user for the user to select a disable station feature for disabling the first station (see [0154] about ceasing operation and “If there is a reason to stop the process, then the process moves to step 38d08 where the controller provides feedback to the user interface and provides pertinent error handling procedures [such as disabling].”); and 
ability of based on the engaging with the user, disabling the first station (see [0154] about ceasing operation).
Regarding claim 22, Brown’s processor is capable of disabling the first station in conjunction with the processor associating a further station to the first station which is disabled; the associating the further station including routing delivery requests, which are directed to the first station, to the further station; and the further station configured to complete such delivery requests (see [0154] stating “The process then moves to step 38d04 where the controller 2900 determines whether there was a system error, such as a hard failure, or an instruction to abort the process, that should cause the order to end. If there is a reason to stop the process, then the process moves to step 38d08 where the controller provides feedback to the user interface and provides pertinent error handling procedures [such as re-routing delivery requests]”.
Regarding claim 23, Brown’s processor is capable of interfacing with the user so as to communicate that the first station is not operating properly, and such interfacing being performed through a GUI presented to the user by the processor (see [0154] stating “where the controller provides feedback to the user interface and provides pertinent error handling procedures.”.
Regarding claim 24, Brown’s processor is capable of having the GUI include an order sequence that includes the first selected material and the second selected material (see [0159] stating “the sequence of fluid delivery can be based upon pre-programmed templates that provide a preparation order,” and [0160] stating “The process begins at step 39a02 where the current order preparation is reviewed.”) (Also see end of [0168] stating “The process then moves to step 39d04 where the controller 2900 communicates instructions to the user interface to modify the current order and/or dispensing sequence.”.
Regarding claims 25 and 26, as stated previously for claim 1, the first associated material container is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation. Nonetheless, Brown discloses a first associated material container (4a, 4b) and also discloses a structure such as input lines connecting the first associated material container to the first actuator ([0052]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170354941 A1).
Regarding claim 15, the claim makes clear via recitation of the “for” and “usable with” clause that “an admixture”, “at least two materials”, “an admixture container”, and “multiple material containers” are not required elements of the claimed structure, but instead items with which the claimed structure could be used during an intended operation.
Brown teaches a compounding apparatus (1; [0052]; Fig. 1) comprising:
a delivery device, the delivery device including first and second actuators (41, 42 and 102a’, 102b’, [0015]);
a processor including a memory (2900, 3008; see [0015], [0017], [0132] and [0184]) that is configured to store admixture data representing amounts of the at least two selected materials required to form the admixture ([0015]), and incompatibility data to identify one material as being incompatible with another material ([0017]), and the processor configured to selectively actuate the first and second actuators to supply the amounts of the at least two selected materials to the admixture container pursuant to the stored admixture data so as to facilitate formation of the admixture ([0015] – [0017]);
Brown also discloses the processor capable of performing adjustment processing (see [0096]) including:
the capability of engaging with a user for the user to select an auto adjust feature (see [0095] stating “allows a clinician or other healthcare or compounding professional to enter, view, adjust and offload information pertaining to a given compounding protocol.” and “the compounding control manager can reside as a standard software program [auto feature] on a memory device”;
While Brown discloses “several adjustment algorithms or hardware solutions to control the accuracy of the pump 40.” (see [0096]) capable of adjusting delivery of the first selected material and making adjustments based on a weight check of the admixture container (see [0019], [0107] and [0129]), it fails to explicitly disclose generating an adjustment ratio and applying the ratio to these aforementioned adjustments. Brown discloses the claimed invention including adjustment algorithms except for the adjustment ratio and applying the ratio to these aforementioned adjustments. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide an adjustment ratio and apply it/incorporate with the several adjustment algorithms ([0096] and [0019], [0107] and [0129]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, while Brown discloses “several adjustment algorithms or hardware solutions to control the accuracy of the pump 40.” (see [0096]), it fails to explicitly disclose a prior target value, a prior observed value, an adjustment ratio and a comparison value. Brown discloses the claimed invention including adjustment algorithms except for the adjustment ratio. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide a prior target value, a prior observed value, an adjustment ratio and a comparison value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 17 – 20, Brown discloses “several adjustment algorithms or hardware solutions to control the accuracy of the pump 40.” (see [0096]) capable of incremental adjustment for each respective delivery performed by the compounding apparatus (see [0096] stating “This adjustment can be significant for small volumes that are dispensed and which represent only a few rotations of the pump head or less. Note that absolute encoders can be included on both pump motors 41s, 42s (and valve steppers) to provide the firmware (e.g., controller 2900) with the information necessary to make the above-noted adjustment(s).” and “The controller 2900 can also be configured to correct pump output for the rotational location of the pump rotor 41, 42 rollers relative to the platens 43a,43b.”. However, Brown fails to explicitly disclose generating an adjustment ratio. Brown discloses the claimed invention including adjustment algorithms except for the adjustment ratio. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide an adjustment ratio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
On pg. 11, in the applicant’s argument’s filed June 20th, 2022, the applicant alleges that when the minimum threshold of buffer volume is not met, Brown is silent as to a user interface that provides two options allowing the user to select either a universal ingredient (UI) or a non-UI as a substitute for the buffer solution. The applicant further alleges that Brown does not disclose a buffer substitute interface that has both UI and non-UI options. 
On the contrary, Brown discloses a user interface ([0099]) providing at least three selected materials ([0015]). Additionally, Brown discloses flushing the manifold with a universal ingredient (see step 3618 Fig. 36). Furthermore, Brown also discloses the controller 2900 determining whether the dispensing buffer volume between incompatible solutions is greater than a minimum buffer threshold ([0163]). Brown’s controller allows the user to choose between three options (materials/liquids), the nature of the liquids/materials is not a structural aspect of the controller. Since, Brown teaches a controller providing at least three options and also teaches the controller, 2900 determining whether the dispensing buffer volume between incompatible solutions is greater than a minimum buffer threshold, Brown’s controller would be capable of performing the operational/process step of allowing the user to select either a universal ingredient (UI) or a non-UI as a substitute for the buffer solution when the minimum threshold of buffer volume is not met. 
Regarding applicant’s arguments, see pg. 12, filed June 20th, 2022 with respect to claim 21, the new limitation relates to a process step. Regarding the limitation “and requiring the user to submit credentials in order…”, this limitation does not structurally define the processor and the first station in a patentable structural limitation and is directed to a process step. Nonetheless, Brown discloses in [0155] the processor “waits to receive a prompt from the operator to resume the process”. 
Regarding applicant’s arguments, see pg. 12, filed June 20th, 2022 with respect to claim 15, see updated paragraph # 26 in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774